***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       RICHARD BUEHLER v. LILACH BUEHLER
                   (AC 44080)
                  Bright, C. J., and Prescott and Clark, Js.

                                   Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
    solved, appealed to this court from the judgment of the trial court issuing
    a postsecondary educational support order pursuant to statute ((Rev.
    to 2015) § 46b-56c). On appeal, the plaintiff claimed, inter alia, that the
    court misconstrued § 46b-56c (d) when it entered the support order,
    because the defendant had excluded him from the college selection
    process of their daughter, H, and, therefore, failed to satisfy the require-
    ment of § 46b-56c (d) that both parents participate in and agree upon
    the institution of higher education that H would attend. Held:
1. The plaintiff could not prevail on his claim that the trial court, in ordering
    him to pay a portion of H’s college education expenses, misconstrued
    § 46b-56c (d): although the language of the statute creates a mandatory
    duty on both parents to participate in and reach an agreement upon
    which college a child will attend, the court found that the plaintiff had
    excluded himself from H’s college selection process, as the evidence
    showed that the defendant informed the plaintiff of the colleges to which
    H had applied but that the plaintiff never discussed this information
    with either the defendant or H, did not object to any of the colleges or
    suggest alternative institutions, and did not timely open messages from
    the defendant asking him to complete financial aid forms for H; more-
    over, the defendant was not required to seek an order resolving the
    issue of which institution of higher education H would attend before
    seeking a support order, as the plaintiff’s refusal to participate in H’s
    college selection process did not provide the defendant with notice that
    the plaintiff would disagree with H’s choice of college, and, in granting
    the defendant’s motion, the court exercised its authority pursuant to
    § 46b-56c (d) to resolve any disagreement between the parties.
2. The plaintiff could not prevail on his claim that the trial court improperly
    predicated its decision on factual findings from the parties’ dissolution
    of marriage or a consideration of his relationship with H in issuing its
    support order; the court’s memorandum of decision clearly stated that
    its order was based on the facts surrounding H’s college selection pro-
    cess and the plaintiff’s failure to participate in that process, not the
    historical facts regarding the breakdown of the parties’ marriage; more-
    over, the court’s finding that the plaintiff did not reach out to H about
    her high school graduation or ask her about her college preferences
    merely pointed out one way the plaintiff could have been involved in
    the college selection process but did not form the basis of the court’s
    decision to enter the educational support order.
3. The trial court’s finding that the defendant attempted to include the
    plaintiff in H’s college selection process was not clearly erroneous;
    evidence in the record showed that the defendant sent the plaintiff
    e-mails about H’s interest in colleges beginning in H’s junior year of
    high school and through the fall of H’s senior year of high school.
      Argued December 6, 2021—officially released March 22, 2022

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and tried to the court, Gor-
don, J.; judgment dissolving the marriage and granting
certain other relief; thereafter, the court, Sommer, J.,
granted the defendant’s postjudgment motion for post-
secondary educational support, and the plaintiff
appealed to this court. Affirmed.
   Jon T. Kukucka, with whom were Nicole M. Riel,
and, on the brief, Johanna S. Katz, for the appellant
(plaintiff).
  Lilach Buehler, self-represented, the appellee (defen-
dant).
                          Opinion

   CLARK, J. This appeal arises out of the trial court’s
judgment issuing a postsecondary educational support
order (support order) pursuant to General Statutes
(Rev. to 2015) § 46b-56c1 in favor of the defendant,
Lilach Buehler, and against the plaintiff, Richard
Buehler. On appeal, the plaintiff claims that the court
(1) misconstrued and misapplied § 46b-56c (d) when it
entered the support order, (2) improperly predicated
the support order on factual findings made by the disso-
lution court with respect to the breakdown of the par-
ties’ marriage, (3) improperly considered the nature
of the plaintiff’s relationship with the parties’ eldest
daughter, Hannah, and (4) erroneously found that the
defendant attempted to include him in Hannah’s college
selection process. We affirm the judgment of the trial
court.
   The following procedural history provides context
for the present appeal. The marriage of the parties was
dissolved by order of the trial court, Gordon, J. (dissolu-
tion court), on June 4, 2008. At that time, the dissolution
court reserved jurisdiction regarding orders for the
postsecondary education of the parties’ three minor
children pursuant to § 46b-56c. The postdissolution
relationship between the parties has been litigious.2
   In April, 2016, Hannah, then a junior in high school,
began the process of choosing a college to attend. The
defendant informed the plaintiff by e-mail3 that, during
spring break, she and their children were going to visit
maternal relatives in North Carolina and that they would
visit some colleges along the way. The plaintiff
responded by asking for a list of colleges Hannah
planned to visit and stated that he might join the trip
if he were provided with adequate information in a
timely manner. The defendant declined to provide the
plaintiff with the list of colleges and suggested that the
plaintiff contact Hannah directly to arrange his own
college tours with her. In its memorandum of decision,
the trial court, Sommer, J., found that, ‘‘[g]iven the
acrimonious character of the parties’ relationship, it
was not remotely realistic for the plaintiff to accompany
them on these early visits . . . .’’
   In October, 2016, the defendant informed the plaintiff
that Hannah had sent her SAT scores to the colleges
and universities she was considering. The defendant
also requested that the plaintiff complete financial aid
applications required for Hannah to receive financial
assistance. The plaintiff did not respond to those
requests. He also did not discuss with Hannah her aca-
demic interests and career aspirations or offer to take
her to visit colleges.
  In the fall of 2017, Hannah matriculated at Quinnipiac
University, majoring in health sciences. Hannah
received an academic scholarship, and the defendant
and Hannah paid the balance of her tuition and associ-
ated fees with their assets and loans. On October 17,
2017, the defendant filed a motion for order re: postsec-
ondary educational support, postjudgment (motion).
  Judge Sommer held a hearing on the defendant’s
motion on April 17 and September 14, 2018. At the
hearing, the plaintiff objected to the motion, arguing
that the defendant had excluded him from Hannah’s
college selection process and therefore had failed to
satisfy the requirements of § 46b-56c (d), which pro-
vides in relevant part that, ‘‘[a]t the appropriate time,
both parents shall participate in, and agree upon, the
decision as to which institution of higher education or
private occupational school the child will attend. . . .’’
General Statutes (Rev. to 2015) § 46b-56c (d).
   The court issued a memorandum of decision on Feb-
ruary 8, 2019. In its decision, the court noted that, at
the time of dissolution, the dissolution court had found
that ‘‘ ‘[t]here is no doubt given the premium placed on
education and the talents of these parents—and the
pride in which they both spoke of their children’s educa-
tional accomplishments’ ’’ that the parents would have
provided support to their children for higher education
if the family were intact. The dissolution court, there-
fore, reserved jurisdiction regarding an educational sup-
port order pursuant to § 46b-56c. Judge Sommer thus
concluded that the ‘‘conditions precedent for an educa-
tional support order to enter pursuant to . . . § 46b-
56c (c)’’ had been met. See footnote 1 of this opinion.
  The court understood the defendant to be seeking
an order to establish the percentage of responsibility
each of the parties had for Hannah’s postsecondary
education expenses, including room, board, tuition,
books, fees, registration, and application costs. The
defendant was not seeking reimbursement for the
expenses she already had incurred and had paid at the
time the motion was filed. She sought contribution only
for expenses incurred for Hannah’s future college
expenses.
   In issuing its order, the court considered the criteria
identified in § 46b-56c (c): (1) the parents’ income,
assets, and other obligations, including obligations to
other dependents; (2) the child’s need for support to
attend an institution of higher education considering
the child’s assets and ability to earn income; (3) the
availability of financial aid from other sources, includ-
ing grants and loans; (4) the reasonableness of the
higher education to be funded considering the child’s
academic record and the financial resources available;
(5) the child’s preparation and aptitude for and commit-
ment to higher education; and (6) evidence, if any, of
the educational institution the child would attend.
  With respect to Hannah’s college selection process,
the court found that, when Hannah was in high school,
she expressed an interest in pursuing a career in the
health sciences and that her guidance counselor helped
her identify institutions that offered that course of
study. One of the institutions identified was Quinnipiac
University, which accepted Hannah as a student and
offered her an academic scholarship. The court also
found that Hannah diligently had prepared for college
and that she had the academic aptitude for success at
Quinnipiac University. At the time of the hearing, Han-
nah successfully had progressed to her sophomore year
with a goal of becoming a physician’s assistant and had
qualified for a partial academic scholarship. As a result,
the court found that Hannah met the statutory criteria
of § 46b-56c (e). See footnote 1 of this opinion.
   The court also found that Hannah needed financial
assistance to attend Quinnipiac University. The defen-
dant had paid a portion of Hannah’s tuition and assisted
Hannah by cosigning a loan from Sallie Mae4 and
obtaining federal financial assistance. On the basis of
the parties’ financial affidavits and testimony, the court
calculated the parties’ respective net weekly incomes
and expenses and found that both parties had the finan-
cial ability to contribute to the cost of Hannah’s educa-
tion at Quinnipiac University. The plaintiff’s ability,
however, was greater than the defendant’s.5
   The plaintiff objected to the defendant’s motion,
alleging that the defendant had excluded him from the
college application process. He argued that the require-
ment in § 46b-56c (d) that ‘‘both parents shall partici-
pate in, and agree upon, the decision as to which institu-
tion of higher education . . . the child will attend’’;
General Statutes (Rev. to 2015) § 46b-56c (d); is a condi-
tion precedent to a parent’s obligation to contribute
to the cost of a child’s postsecondary education. He
contended that because he did not participate in or
agree to Hannah’s decision to attend Quinnipiac Univer-
sity, he could not be ordered to contribute to the cost of
her attending that institution. He testified at the hearing
that he was left out of the process when Hannah was
deciding which college to attend and that, in his view,
the University of Connecticut would have been a better
college for her. The court found that the plaintiff made
that claim without any knowledge of the academic pro-
gram Hannah had selected. Although the plaintiff
acknowledged that the defendant had informed him
that Hannah was applying to college, he did not make
any attempt to determine Hannah’s interests and rea-
sons for applying to Quinnipiac University.
   The court found that the parties have not communi-
cated effectively since the time of dissolution. The court
reviewed the Our Family Wizard records entered into
evidence and placed responsibility for the problem pri-
marily on the plaintiff. The e-mail communications by
the defendant established that she had sought the plain-
tiff’s participation in the application process. In April,
2016, during Hannah’s junior year in high school, the
defendant informed the plaintiff that she was taking
their children to visit maternal relatives in North Caro-
lina and that they would visit some colleges along the
way.6 According to the court, ‘‘rather than focus on
Hannah’s interests and academic goals that were a key
part of her [selection] process or offer to take [Hannah]
on . . . college visits, the plaintiff berated the defen-
dant, accusing her in the April 9, 2016 e-mail of deliber-
ately excluding him.’’ The court found that there was
ample time after April, 2016, for the plaintiff to have
become involved in the college selection process, if he
had made the effort to establish a positive relationship
with Hannah. In an e-mail dated November 11, 2016,
the plaintiff told the defendant that he would discuss
Hannah’s college applications during his parenting time,
but it does not appear that he ever had such a discus-
sion.7 The court found no evidence that the plaintiff
ever offered to take Hannah to visit colleges.
   The court also found that the communications
between the parties on Our Family Wizard contradicted
the plaintiff’s claims that the defendant had excluded
him from Hannah’s college application and selection
process. The court found that, ‘‘according to the Our
Family Wizard records, the defendant informed him via
Our Family Wizard of the schools to which Hannah sent
her SAT scores, and those to which she applied: Stony
Brook University, Quinnipiac University, Drexel Univer-
sity, Marymount College, the University of Connecticut,
West Virginia, Loyola College (Maryland), High Point
University and the University of Delaware. Our Family
Wizard records indicate that the plaintiff refused each
of these communications.’’ On the basis of all the evi-
dence it heard, the court found that the defendant did
not exclude the plaintiff from the college selection pro-
cess. Rather, the court found that the plaintiff excluded
himself from that process by refusing to engage with
the defendant about Hannah’s college choices.
   Having determined that the defendant satisfied all of
the statutory criteria for a postsecondary educational
support order, the court granted the motion and ordered
the plaintiff to pay (1) the full amount of the spring,
2019 Quinnipiac University invoice, net of the scholar-
ships and financial aid listed therein, up to the statutory
cap set forth in § 46b-56c (f),8 and (2) two-thirds of the
balance of Hannah’s postsecondary education
expenses, net of scholarships and grants, but including
two-thirds of the parental responsibility for Sallie Mae
loans. The court further ordered that its financial orders
also shall apply to invoice charges by Quinnipiac Uni-
versity for tuition, room, board, books and fees for
Hannah’s junior and senior year at Quinnipiac Univer-
sity or an equivalent institution. Lastly, the court
ordered that the plaintiff fully and timely cooperate in
any financial aid or loan applications for Hannah and
maintain medical insurance for her while she is enrolled
in college.9
   After the court issued its decision, the plaintiff filed
a motion to reargue, which the court denied in a memo-
randum of decision dated March 13, 2020. The court
determined that the plaintiff’s arguments in his motion
to reargue were essentially the same as those he made
at the hearing on the motion for the support order. In
denying the motion to reargue, the court stated that
§ 46b-56c (d) requires both parents to participate in the
college application and selection process and that the
defendant did everything she could to engage the plain-
tiff as early as Hannah’s junior year of high school. The
court found that the plaintiff ‘‘removed himself from
the college application process [and] cannot rely on [§]
46b-56c (d) to avoid contributing to Hannah’s college
expenses when the evidence is overwhelming that he
chose not to participate on the decision with the defen-
dant.’’ The plaintiff appealed. Additional facts will be
addressed as needed.
                             I
   The plaintiff first claims that the court misconstrued
§ 46b-56c (d) when it ordered him to pay a portion of
Hannah’s college education expenses. He argues that
the court improperly disregarded the statute’s require-
ment that both parents participate in and agree upon
the decision about which educational institution a child
will attend. He also contends that the court improperly
found that he refused to participate in Hannah’s college
selection. We disagree with both of these contentions.
   To the extent that the plaintiff’s claim challenges the
court’s construction and application of § 46b-56c, our
review is plenary. Schreck v. Stamford, 250 Conn. 592,
597, 737 A.2d 916 (1999) (when question on appeal
involves issue of statutory construction, review is ple-
nary); see also Maturo v. Maturo, 296 Conn. 80, 88, 995
A.2d 1 (2010) (application of statute to particular set
of facts is question of law, over which court exercises
plenary review). To the extent that his claim challenges
the court’s factual finding that he refused to participate
in Hannah’s college selection process, we review it
under the clearly erroneous standard. ‘‘The trial court’s
findings are binding upon this court unless they are
clearly erroneous in light of the evidence and the plead-
ings in the record as a whole. . . . A finding of fact is
clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed.’’ (Internal quotation
marks omitted.) LeSueur v. LeSueur, 186 Conn. App.
431, 441, 199 A.3d 1082 (2018).
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered.’’ (Internal quotation
marks omitted.) Bender v. Bender, 292 Conn. 696, 708,
975 A.2d 636 (2009).
   The plaintiff’s claim is predicated, in part, on the
language of § 46b-56c (d), which provides: ‘‘At the
appropriate time, both parents shall participate in, and
agree upon, the decision as to which institution of
higher education or private occupational school the
child will attend. The court may make an order resolv-
ing the matter if the parents fail to reach an agreement.’’
(Emphasis added.) General Statutes (Rev. to 2015)
§ 46b-56c (d). The plaintiff argues that § 46b-56c (d)
must be strictly construed because it is in derogation
of the common law. See Loughlin v. Loughlin, 93 Conn.
App. 618, 635, 889 A.2d 902 (obligation of parent to
support child terminates when child attains age of
majority, which is eighteen in Connecticut), aff’d, 280
Conn. 632, 910 A.2d 963 (2006). ‘‘[W]hen a statute is in
derogation of common law . . . it should receive a
strict construction and is not to be extended, modified,
repealed or enlarged in its scope by the mechanics
of [statutory] construction.’’ (Internal quotation marks
omitted.) Chada v. Charlotte Hungerford Hospital, 272
Conn. 776, 788–89, 865 A.2d 1163 (2005). He also argues
that the legislature’s use of the word shall in § 46b-56c
(d) creates a mandatory duty. See Langan v. Weeks, 37
Conn. App. 105, 121, 655 A.2d 771 (1995) (general rule
is that word shall is mandatory, not directory). Although
we agree generally with the plaintiff’s statement of legal
principles, we disagree with his claim that the court
misapplied the statute when it issued the support order.
  Our Supreme Court has recognized ‘‘that terms in a
statute are to be assigned their ordinary meaning, unless
context dictates otherwise . . . . [I]n the construction
of the statutes, words and phrases shall be construed
according to the commonly approved usage of the lan-
guage . . . . [It has] often . . . stated that, when the
ordinary meaning [of a word or phrase] leaves no room
for ambiguity . . . the mere fact that the parties
advance different interpretations of the language in
question does not necessitate a conclusion that the
language is ambiguous.’’ (Citations omitted; internal
quotation marks omitted.) In re Jusstice W., 308 Conn.
652, 660–61, 65 A.3d 487 (2012).
  ‘‘The test to be applied in determining whether a
statute is mandatory or directory is whether the pre-
scribed mode of action is the essence of the thing to
be accomplished, or in other words, whether it relates
to a matter of substance or a matter of convenience.
. . . If it is a matter of substance, the statutory provi-
sion is mandatory. . . . If, however, the . . . provi-
sion is designed to secure order, system and dispatch
in the proceedings, it is generally held to be directory
. . . .’’ (Internal quotation marks omitted.) Weems v.
Citigroup, Inc., 289 Conn. 769, 790, 961 A.2d 349 (2008).
   Section 46b-56c (d) provides in relevant part that
‘‘both parents shall participate in, and agree upon, the
decision as to which institution . . . the child will
attend. . . .’’ (Emphasis added.) The word participate
is a verb, meaning to take part. See Webster’s Ninth
New Collegiate Dictionary (1985) p. 858. Section 46b-
56c (d) therefore mandates that, ‘‘[a]t the appropriate
time,’’ both parents participate, or take part in, and
agree upon the decision as to which institution of higher
education their child will attend. See General Statutes
(Rev. to 2015) § 46b-56c (d). Participate and agree are
matters of substance as they are the means by which
parents are to decide the institution their child will
attend. Thus, the word ‘‘shall’’ in § 46b-56c (d) creates
a mandatory duty on both parents to both participate
in and reach an agreement upon the college their child
will attend.
   In the present case, however, the court found that
the plaintiff refused to participate and, thus, excluded
himself entirely from the college selection process. The
record supports the court’s finding. The evidence dis-
closes that the defendant informed the plaintiff of the
colleges and universities to which Hannah’s SAT scores
were sent and where she had applied. The plaintiff
did not respond by asking for information about those
institutions and never discussed the matter with the
defendant or Hannah. In addition, the plaintiff did not
voice an objection to any of the institutions to which
Hannah had applied or suggest alternative institutions
before the defendant filed the motion. The defendant
also sent multiple requests to the plaintiff asking him
to complete financial aid forms.10 The plaintiff did not
timely open the messages, provide the financial infor-
mation Hannah needed to complete her college applica-
tions,11 or reimburse the defendant for Hannah’s SAT
preparation and the dissemination of her scores.
  In sum, the plaintiff has failed to identify any evidence
that he attempted to participate in Hannah’s college
selection process. On the basis of the evidence in the
record, therefore, we agree with the court that the
defendant did not exclude the plaintiff from the college
selection process; he excluded himself. In so doing,
he violated the requirement in § 46b-56c (d) that both
parents participate in a child’s college selection pro-
cess.
  The plaintiff nevertheless maintains that, in the
absence of an agreement between the defendant and
him about Hannah’s college choice, the defendant was
required to seek an order resolving the matter pursuant
to § 46b-56c (d) before seeking a support order. We
disagree.
   The plaintiff in this case violated his statutory duty
to participate in the decision about which institution of
higher education Hannah would attend. That violation
naturally made it impossible for the parties to reach
an agreement about Hannah’s college choice. That is
precisely why § 46b-56c (d) requires both parties to
participate in a child’s college selection process. With-
out mutual participation, there can be no agreement.
We do not construe the statute to permit a party to evade
responsibility for contributing to a child’s education by
engaging in acts or omissions that violate his statutory
obligation. Moreover, by refusing to participate, the
plaintiff gave the defendant no indication that he would
disagree with Hannah’s decision to attend Quinnipiac
University or any of the other institutions he knew she
was considering. On the contrary, the first time the
plaintiff voiced any disagreement with Hannah’s deci-
sion to attend Quinnipiac University was at the hearing
on the defendant’s motion, when he testified that he
would have preferred Hannah attend the University of
Connecticut. There is nothing in the record indicating
that he previously had expressed such a preference to
the defendant or to Hannah. Under such circumstances,
§ 46b-56c (d) did not require the defendant to presume
a disagreement existed about Hannah’s college choice
and to seek an order resolving a hypothetical dispute
prior to seeking a support order. In addition, by granting
the defendant’s motion, the court, in effect, exercised
its authority under § 46b-56c (d) to resolve any disagree-
ment that had become apparent after the defendant
had filed her motion.
   The plaintiff has cited a number of Superior Court
decisions that he argues support his claims on appeal.
In its memorandum of decision, the court found that
each of those cases was distinguishable from the pres-
ent case. Although we are not bound by the decisions
of the Superior Court, we have reviewed the cases cited
by the plaintiff and agree that they are either factually
distinguishable or actually support the defendant’s posi-
tion on appeal. The plaintiff’s claim that the court mis-
construed and misapplied § 46b-56c (d) and improperly
issued the support order therefore fails.
                            II
  The plaintiff’s second claim is that the court improp-
erly (1) predicated its decision on factual findings from
the parties’ dissolution of marriage and contentious
relationship, and (2) considered his relationship with
Hannah when issuing its support order. We do not agree.
                             A
  The plaintiff claims that the court’s decision improp-
erly was predicated on factual findings from the parties’
dissolution of marriage and contentious relationship,
with particular fault placed on him. We disagree that
the court predicated its support order on those facts.
   In its February 8, 2019 memorandum of decision, the
court noted that the dissolution court ‘‘attributed the
breakdown of the marriage to the plaintiff’s long history
of emotional and occasional physical abuse of the
defendant, much of which occurred in front of the par-
ties’ three young daughters and ordered the defendant
to have sole legal and physical custody of the minor
children. The record of earlier proceedings indicates
that the plaintiff’s pattern of behavior has also taken
an emotional toll on the parties’ children and, conse-
quently, his relationship with them. This is especially
true in the case of . . . Hannah. [The dissolution] court
further ordered the parties to communicate by e-mail
and to use the ‘Our Family Wizard’ website. On April
26, 2016, [Judge Pinkus] entered orders pursuant to an
executed stipulation . . . for family therapy . . . .
The defendant testified . . . that the plaintiff did not
follow [the therapist’s] recommendations. The plaintiff
did not offer credible testimony contradicting the defen-
dant.
   ‘‘Review of the record in this case, both as introduced
during the two hearing dates, and as reflected by the
court’s review of the file with almost 500 entries, reflects
that the parties continue to have challenges whereby
they are unable to communicate civilly regarding even
their children’s basic needs and that the plaintiff has
not healed the rift in his relationship with [Hannah].
The court makes these preliminary findings to establish
a factual background for consideration of the subject
motion. The defendant seeks an order establishing the
percentage [of] responsibility of each parent for post-
secondary education expenses and that such order
include room, board, tuition, books, fees, registration
and application costs. She also asks the court to order
the plaintiff to pay the cost of medical insurance for
Hannah while she is in college. The court has consid-
ered the [previously stated] facts in the context of their
relevance to the application of the statutory criteria for
issuance of postsecondary education support orders.’’
   On appeal, the plaintiff argues that by reciting the
long and acrimonious history of the parties’ predissolu-
tion and postdissolution proceedings, the court improp-
erly predicated its support order on the dissolution
court’s factual findings, including fault, which are irrele-
vant to an adjudication under § 46b-56c (d). He con-
tends that the parties’ dissolution of marriage concerns
§ 46b-56c only to the extent that the court retained
jurisdiction to enter a postsecondary educational sup-
port order.
   We disagree that the court improperly predicated its
decision on the circumstances surrounding the break-
down of the parties’ marriage and the dissolution court’s
finding of fault. The history of the parties’ relationship,
especially their inability to communicate civilly about
their children’s basic needs and why they were ordered
to communicate via Our Family Wizard, provided the
background relevant to the court’s understanding of
the parties’ communications (or lack thereof) about
Hannah’s college selection process and why it was nec-
essary for the court to resolve the issues surrounding
Hannah’s postsecondary education. The court’s memo-
randum of decision makes clear that its support order
is predicated on the facts surrounding Hannah’s college
selection process and the plaintiff’s failure to partici-
pate in that process, not the historical facts found by
the dissolution court regarding the breakdown of the
parties’ marriage. The plaintiff’s claim, therefore, fails.
                            B
  The plaintiff also claims that the court improperly
considered the nature of his relationship with Hannah
in contravention of § 46b-56c (d), which requires the
parents to agree on the college their child will attend.
We do not agree.
  The plaintiff takes exception to that portion of the
court’s decision stating that there was ample time after
April, 2016, for the plaintiff to become involved in the
college selection process if he had made an effort to
establish a positive relationship with Hannah. The court
found that the plaintiff did not ask Hannah about her
college preferences and did not reach out to Hannah
to congratulate her on her high school graduation and
college acceptance. The plaintiff argues that, even
though the court itself acknowledged that the legisla-
ture did not include the nature or quality of the parent-
child relationship as a factor to be considered in fash-
ioning postsecondary orders, the court improperly
placed the onus on him to communicate with Hannah.
We disagree that the court put an improper onus on the
plaintiff. The court’s decision to enter an educational
support order was not based on the plaintiff’s relation-
ship with Hannah. The court found that the plaintiff
refused to participate in Hannah’s college selection pro-
cess. The court merely pointed out one way the plaintiff
could have attempted to become involved in the college
selection process. The plaintiff’s claim is without merit.
                            III
  The plaintiff’s final claim is that the court’s finding
that the defendant attempted to include him in the col-
lege selection process is not supported by the evidence.
He takes exception to the court’s finding that the Our
Family Wizard ‘‘e-mail communications by the defen-
dant establish that she did reach out to the plaintiff
seeking his involvement in the application process and
at other stages in the application process.’’ He claims
that the court’s finding is clearly erroneous and con-
tends that the defendant only contacted him about the
colleges to which Hannah had applied and only in the
context of seeking reimbursement for expenses
incurred.
  An ‘‘[a]ppellate [court’s] review of a trial court’s find-
ings of fact is governed by the clearly erroneous stan-
dard of review.’’ (Internal quotation marks omitted.)
LeSueur v. LeSueur, supra, 186 Conn. App. 441.
   On the basis of our review of the record and as set
forth more fully in part I of this opinion, we conclude
that the court’s finding that the defendant attempted
to include the plaintiff in the college selection process
is supported by evidence in the record. The defendant
sent the plaintiff an e-mail about Hannah’s interest in
attending college in the spring of the child’s junior year
of high school. She sent the plaintiff additional commu-
nications throughout the following summer and into
the fall of Hannah’s senior year. The court’s factual
finding that the defendant attempted to include the
plaintiff in the college selection process was not clearly
erroneous.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes (Rev. to 2015) § 46b-56c titled ‘‘Educational support
orders’’ provides in relevant part: ‘‘(a) For purposes of this section, an
educational support order is an order entered by a court requiring a parent
to provide support for a child or children to attend for up to a total of
four full academic years an institution of higher education or a private
occupational school for the purpose of attaining a bachelor’s or other under-
graduate degree, or other appropriate vocational instruction. An educational
support order may be entered with respect to any child who has not attained
twenty-three years of age and shall terminate not later than the date on
which the child attains twenty-three years of age.
   ‘‘(b) (1) On motion or petition of a parent, the court may enter an educa-
tional support order at the time of entry of a decree of dissolution . . . and
no educational support order may be entered thereafter unless the decree
explicitly provides that a motion or petition for an educational support order
may be filed by either parent at a subsequent date. . . .
   ‘‘(c) The court may not enter an educational support order pursuant to
this section unless the court finds as a matter of fact that it is more likely
than not that the parents would have provided support to the child for
higher education or private occupational school if the family were intact.
After making such finding, the court, in determining whether to enter an
educational support order, shall consider all relevant circumstances, includ-
ing: (1) The parents’ income, assets and other obligations, including obliga-
tions to other dependents; (2) the child’s need for support to attend an
institution of higher education or private occupational school considering
the child’s assets and the child’s ability to earn income; (3) the availability
of financial aid from other sources, including grants and loans; (4) the
reasonableness of the higher education to be funded considering the child’s
academic record and the financial resources available; (5) the child’s prepa-
ration for, aptitude for and commitment to higher education; and (6) evi-
dence, if any, of the institution of higher education or private occupational
school the child would attend.
   ‘‘(d) At the appropriate time, both parents shall participate in, and agree
upon, the decision as to which institution of higher education or private
occupational school the child will attend. The court may make an order
resolving the matter if the parents fail to reach an agreement.
   ‘‘(e) To qualify for payments due under an educational support order, the
child must (1) enroll in an accredited institution of higher education or
private occupational school . . . (2) actively pursue a course of study com-
mensurate with the child’s vocational goals that constitutes at least one-
half the course load determined by that institution or school to constitute
full-time enrollment, (3) maintain good academic standing in accordance
with the rules of the institution or school, and (4) make available all academic
records to both parents during the term of the order. The order shall be
suspended after any academic period during which the child fails to comply
with these conditions.
   ‘‘(f) The educational support order may include support for any necessary
educational expense, including room, board, dues, tuition, fees, registration
and application costs, but such expenses shall not be more than the amount
charged by The University of Connecticut for a full-time in-state student at
the time the child for whom educational support is being ordered matricu-
lates, except this limit may be exceeded by agreement of the parents. An
educational support order may also include the cost of books and medical
insurance for such child. . . .’’ (Emphasis added.)
   All references herein to § 46b-56c are to the 2015 revision of the statute.
   2
     See Buehler v. Buehler, 117 Conn. App. 304, 978 A.2d 1141 (2009); Buehler
v. Buehler, 138 Conn. App. 63, 50 A.3d 372 (2012); Buehler v. Buehler, 175
Conn. App. 375, 167 A.3d 1108 (2017). At the present time, there are more
than 510 entries on the trial court docket.
   3
     Given the contentious nature of the parties’ relationship, the dissolution
court had ordered the parties to communicate with each other by e-mail
using the ‘‘Our Family Wizard’’ website. Our Family Wizard is a website
offering web and mobile solutions for divorced or separated parents to
communicate, reduce conflict, and reach resolutions on everyday coparent-
ing matters, available at https://www.ourfamilywizard.com/about (last vis-
ited March 9, 2022). See Dufresne v. Dufresne, 191 Conn. App. 532, 535 n.5,
215 A.3d 1259 (2019).
   4
     SLM Corporation, which offers private education loans, is commonly
known as Sallie Mae.
   5
     On appeal, the plaintiff does not challenge the court’s findings regarding
the parties’ financial assets and incomes.
   6
     An exhibit concerning the communication between the parties on Our
Family Wizard was entered into evidence. On April 3, 2016, at 7:51 a.m., the
defendant sent the plaintiff a message that stated in part: ‘‘Richard, The
children and I will be going away to North Carolina on April 9 returning
April 13. During this time we will be visiting colleges with Hannah.’’
   The plaintiff responded on April 9, 2016, at 7:51 a.m., stating in part:
‘‘Lilach, May I reiterate to you once again that you do not have the authority
to unilaterally dictate a modification to a court order by hijacking my parent-
ing time whenever you so choose. You must consult with me and gain
agreement PRIOR to making any arrangements that deviate from the court
ordered parenting schedule. Moreover, what makes you think I would not
want to fully participate in Hannah’s college search by attending these
campus visits along with her?! Why have you deliberately excluded me from
this process to this point? Have you considered that I may too have ideas
and plans to assist her in her search? Have you once stopped to consider
the devastating message you are sending to our daughter? A smidgen of
inclusion and consideration for all would be greatly appreciated in this
regard.’’
   At 8:25 a.m. on April 9, 2016, the defendant replied to the plaintiff stating
in part: ‘‘Richard, As far as Hannah’s college search is concerned, I’d like
to make one thing very clear. You are responsible for your own communica-
tion. You know Hannah is a junior and has begun this process. Have you
once inquired with me or with her about what she might be interested in?
What she might like to do or study? What schools she’[s] interested in? NO.
You haven’t.’’ (Emphasis in original.)
   7
     The court found that it was undisputed that the plaintiff had no relation-
ship or communication with Hannah.
   8
     See General Statutes (Rev. to 2015) § 46b-56c (f), set forth in footnote
1 of this opinion.
   9
     On appeal, the plaintiff does not claim that the court improperly ordered
him to maintain medical insurance for Hannah as long as she is enrolled
as a college student.
   10
      On October 26, 2016, the defendant wrote to the plaintiff, in part: ‘‘Rich-
ard, You will need to provide your financial information for Hannah’s college
applications. She will need it to fill out her financial aid application within the
next 2 weeks. Please provide a financial affidavit and your 2015 tax returns.’’
   On October 26, 2016, the defendant wrote to the plaintiff with respect
to the CSS Financial Aid application login information: ‘‘Richard, Please
complete the noncustodial parent section of the application. Here are the
instruction[s] for the first time log in. . . . Please do so ASAP.’’
   On November 11, 2016, the plaintiff responded to the defendant: ‘‘I know
NOTHING about this. Please explain.’’ (Emphasis in original.)
   The defendant replied to the plaintiff: ‘‘This is the financial aid application
so that Hannah can receive financial aid for college. Surely you would want
to minimize our out of pocket cost for her education. Please go in and
complete your section.’’
   11
      On September 27, 2017, the defendant sent the plaintiff an e-mail stating:
‘‘Richard, I have tried many times to engage in a discussion regarding Han-
nah’s college expenses. I have let you know which schools she was applying
to, requested that you be involved in the application for financial aid (which
you refused to do and cost her an award to a great school), [and sent] you
her decision on which school she felt she really wanted to attend, and sent
you numerous inquiries regarding you[r] intentions to contribute to her
college education. The only response I received from you is that you would
discuss this with [H]annah.
   ‘‘As of today’s date, I am not aware that you have discussed any of this
with her. I am very disappointed that you have been completely disinterested
in this most important state of our daughter’s life.
   ‘‘While I understand that your relationship with the children has been
very strained (see Dr. Israel’s court mandated report), I would have hoped
that you would have taken this opportunity to demonstrate to [H]annah
your commitment to her and her future by showing interest in participating
in insuring that her college was paid for by both her parents.
   ‘‘As things stand now, Hannah has made it clear to me that you have not
reached out to her to congratulate her (via phone call, text, [e-mail], or any
written correspondence) on her high school graduation or on her college
acceptance.
   ‘‘Hannah is leaning towards a bachelor’s degree in health science and
Quinnipiac University has an excellent program.
   ‘‘This will be my last attempt to reach out to you regarding this most
important matter. I have tried for a year to engage you in some sort of
discussion, but you have opted, for the most part to remain silent.’’